DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 19 October 2022, 05 July 2022, and 22 April 2022 have been entered. 
 
Election/Restriction:
1c.	Applicants’ election without traverse of Group I, claims 113-132, in the reply filed on 19 October 2022 is acknowledged. 
 The requirement is still deemed proper and is therefore made FINAL.
Claim Status:

1d.	Claims 113-132 and 143-151 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statements filed on 07/08/2022 and 10/19/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The references have been considered as to the merits.

Drawings:
3.	The drawings are objected to because the graph labels, numbers, text, and/or figure legends are illegible in Figures 2A, 4A, 4B, 4C, 5A, 8, 9A, 9B, and 17A. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections:
4.	Claim 148 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 U.S.C. § 112 [b]:
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 117 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claim 117 is rejected as vague and indefinite for reciting the term “QX006N” as the sole means of identifying the administered antibody. It is well known in the art that accession numbers, catalog numbers, and laboratory designations can be altered, deleted, amended, or revised over time by various inventors. Hence, one of ordinary skill in the art and/or competitors would be unable to discern the bounds of the claimed invention. Furthermore, the use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. The rejection can be obviated by amending the claims to specifically and uniquely identify the administered antibody by a sequence identifiers, e.g., SEQ ID NO. 

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 113-116, 118-126, 143, 145, 147, 151 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 90-96, 98-103, 105, 107, 112, 113, 120, 121, 124-126 of co-pending Application No. 17/660,317.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to method of treating lupus nephritis (LN) in a subject in need thereof by administering an anti-IFNAR1 antibody (and corticosteroid), wherein the anti-IFNAR1 antibody comprises the CDR sequences of SEQ ID NOs: 3-8 and heavy and light chain variable region sequences of SEQ ID NOs: 1 and 2 (see instant claims 113-115, 126, 143, 145, 147, 149, 150 and ‘317 claims 90-92, 98, 112) wherein the antibody is anifrolumab, (see table 1 on instant page 26). The sequences are identical between the applications. The only difference is that the instant claims recite treating lupus nephritis while the ‘317 claims recite treating IFN-mediated disease in a subject.  However, claims 103 and 107 of ‘317 further limit the disease to lupus nephritis.  As such, both sets of claims encompass treating the same disease by administering the same antibody.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 U.S.C. § 112 [d]:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 116, 117, 151 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 116 and 151 encompass “…wherein the human monoclonal antibody that specifically binds IFNAR1 is anifrolumab or a functional variant thereof”, and claim 151 encompasses “…wherein the human monoclonal antibody that specifically binds IFNAR1 is QXOO6N or a functional variant thereof”. However, claims 113 and 126 from which claims 116, 117, 151 depend encompass “anifrolumab” or “QXOO6N” (no variants), because the CDR sequences recited in claims 113 and 126 belong to “anifrolumab” or “QXOO6N”, (see table 1 on page 26 and table 3 on page 30). Thus claims 116, 117, 151 encompass limitations, (i.e. “functional variant thereof”), that are not found in the claims they depend from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112; [a]: Scope of Enablement:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



8a.	Claims 113-125, 131-132, 143-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating lupus nephritis (LN) in a subject in need thereof by administering an anti-IFNAR1, wherein said anti-IFNAR1 antibody comprises the recited CDR sequences and the recited heavy and light chain sequences, wherein the patient is also receiving Mycophenolate mofetil, (MMF) and/or steroids; does not reasonably provide enablement for a method of treating LN comprising administering the recited anti-IFNAR1 antibody alone. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claims 113-125, 131-132, 143-146 encompass a method of treating LN comprising administering the recited anti-IFNAR1 antibody alone.  However, the specification teaches that all patients received MMF plus glucocorticoids as background SOC therapy and anifrolumab 300 mg IV Q4W) or anifrolumab intensified regimen of 900 mg IV Q4W followed by 300 mg IV Q4W for the remainder of the study, [0218]. The relevant art recognizes that standard of care, (SOC) for LN is steroid, (prednisone) plus MMF, (see Parikh et al, Journal of the American Society of Nephrology; 2016, Vol. 27, pages 2929-2939, especially see figure 1). The reference also teaches that anifrolumab plus SOC is being evaluated for the treatment of proliferative LN, (see page 2935, top of column 2).  Also, Tanaka et al, (Modern Rheumatology January/2020, Vol. 30, No 1, 101-108), teach that anifrolumab at doses of 100 mg, 300 mg or 1000 mg was evaluated in patients receiving standard of care for SLE, and that anifrolumab demonstrated efficacy in patients with moderate-to-severe SLE and that 300 mg and 1000 mg was effective and well tolerated among patients with moderate-to-severe SLE with acceptable safety profile and improved disease activity, (see page 102, column 1 and page 108 and figure 3).  Moreover, Felton et al, (Drug Design, Development and Therapy 2019; Vol.13, pages 1535-1543), teach that anifrolumab as an add-on therapy to SLE patients receiving SOC, (see page 1540, column 1). However, both the instant specification and relevant art is silent on treating LN with anti-IFNAR1 antibody alone.  A large quantity of experimentation would be required of the skilled artisan to treat LN with anti-IFNAR1 antibody alone.  Such experimentation is considered undue.
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, one skilled in the art would not predict that the administration of an anti-IFN-antibody alone would lead to the treatment of LN. The goal of LN treatment is to preserve long-term kidney health and the specification does not teach that administration of the recited antibodies alone accomplishes this. The specification only teaches that the recited antibodies are administered in combination with SOC.  
Due to the lack of direction/guidance presented in the specification regarding the administration of the recited antibodies alone; the lack of working examples; the teachings of the prior art; the unpredictability of that the administration of anti-IFN-antibody alone would lead to the treatment of LN and the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for a method of treating LN by administering the antibody comprising the heavy/light chain CDR sequences recited in instant claims as an add-on treatment with SOC. 

8b.	Claims 116, 117 and 151 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 116, 117, 151 encompass administration of a “functional variant” of anifrolumab and QXX006N. 
The specification teaches that all patients received anifrolumab and MMF plus glucocorticoids, [0218]. The specification also discloses that functional variants of anifrolumab are sequence variants that perform the same function as anifrolumab (page 28, [0117]). The specification continues to disclose that a variant antibody may have at most 5, 4, or 3 amino acid differences total in the CDRs when compared to the corresponding reference antibody (page 28, [0120]). The specification indicates that a variant antibody may comprise a heavy chain with at most 14 amino acid differences and a light chain with at most 14 amino acid differences as compared to the reference antibody (page 29, [0122]). However, the specification does not teach functional variants of anifrolumab or QXX006N. Although the specification states that functional variants of anifrolumab include antibodies described in WO 2018/023976 (see page 29, [0124], it is not clear how these antibodies are related to anifrolumab (i.e., VH/VL/CDR comparisons for each clone; functional comparisons) as the reference itself does not indicate that they are variants of anifrolumab. There is no identification of any particular sequence or structure of the anifrolumab and QXX006N antibodies that must be conserved in order to provide the required functions of binding IFNAR1 and treating LN.  The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of functional variants of anifrolumab and QXX006N and the functions of binding IFNAR1 and treating LN.  The description of two complete antibodies is not adequate written description for an entire genus of functional variants of anifrolumab and QXX006N. 
Regarding structure-function correlation, it is noted that one of skill in the art was aware at the time of filing that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, (see table 2, figure 2).  
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, (abstract). The Lloyd et al reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen (page 167, column 1). The Lloyd et al.  reference also teaches that a wide variety of VH and VL pairings further increase diversity (page 159, column 2).  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin.  The Goel et al reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues (abstract and page 7359, column 1).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences (abstract). Khan teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability, (see page 5398, column 2). The Kahn et al reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs,  (page 5404, column 1). The Kahn further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al, (Journal of Experimental Medicine; 2012; Vol. 209, pages 2079–2097), have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs” (page 5404, column 1).  
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide, (abstract). The Poosarla reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges..."(page 1340, column 2). 
Rabia, et al. (2018, Biochemical Engineering Journal 137:365-374) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of “functional variants” to provide adequate written description of the claimed genus as per MPEP § 2163.  The specification provides a description of one species, (anifrolumab), within the recited genus of functional variants of anifrolumab and one species (QX006N) within the recited genus of functional variants of QX006N. Thus, only anifrolumab and QX006N are described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating lupus nephritis.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  Similarly, in Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies, and thus the claims are properly rejected for lack of adequate written description.
Therefore, administration of anifrolumab and QX006N, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 126, 147, 149-151 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT02547922, (09/16/2020, History of Changes, clinicaltrials.gov).  
The instant claims 126, 147, 149-151 encompass a method of treating lupus nephritis (LN) in a subject in need thereof by administering an anti-IFNAR1, wherein said anti-IFNAR1 comprises the CDR sequences recited in instant claims 126 and 147 or the heavy and light chain sequences recited in instant claims 149 and 150, wherein the anti-IFNAR1 antibody is anifrolumab, wherein the patient also receives Mycophenolate mofetil, (MMF) and/or steroids. It is noted that the instant specification teaches the anti-IFNAR1 antibody, anifrolumab, comprises the sequences of SEQ ID NOs: 3-8, 1, 2, 11, and 12 as recited in the instant claims (see specification pages 26-27, Table 1).
The NCT02547922 study teaches administration of anifrolumab to lupus nephritis patients, while the patients are taking standard of care (SOC) treatment with mycophenolate mofetil (MMF) and corticosteroids in adult subjects with active proliferative lupus nephritis (LN), (see page 6). 
Therefore, the NCT02547922 reference anticipates instant claims 126, 147, 149-151, absent any evidence on the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	Claims 126-130 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clinical Trial NCT02547922 (09/16/2020, History of Changes, clinicaltrials.gov) in view of Tanaka et al, (Modern Rheumatology January/2020, Vol. 30, No 1, 101-108). 
The instant claims 126-130 encompass a method of treating lupus nephritis (LN) in a subject in need thereof by administering anifrolumab and MMF and/or steroid, wherein the steroid is prednisone and is administered from a pre-sparing dose to a post-sparing dose.
The teachings of the NCT02547922 reference are set forth above. 
However, the NCT02547922 reference does not teach that the corticosteroid is prednisone or that it is administered from a pre-sparing dose to a post-sparing dose.
Tanaka et al teach that anifrolumab at doses of 100 mg, 300 mg or 1000 mg was evaluated in patients receiving standard of care for SLE, (page 102, column 1). The reference teaches that corticosteroid, (OCS) tapering was defined as reduction of the oral OCS dose to < 10 mg/d and day 1 dose of prednisone (or equivalent) by day 85, maintained at <10 mg/d and day 1 dose until day 169, or reduced to <10 mg/d and day 1 dose of prednisone by day 281 for the endpoint on day 365, (see page 102, column 2). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of administering anifrolumab to lupus nephritis patients, while the patients are taking standard of care (SOC) treatment with mycophenolate mofetil (MMF) and corticosteroids as taught by NCT02547922 by tapering the prednisone (corticosteroid) dosage as taught by Tanaka et al. The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because the Tanaka et al reference teaches that oral corticosteroid (OCS) tapering was observed with patients receiving 300 mg and 1000 mg anifrolumab.  The person of ordinary skill in the art also would have been motivated to make that modification in order to improve upon what is already known, thus determining corticosteroid tapering.
Applicant is reminded that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art. 

Conclusion:
11.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        21 November 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647